


110 HR 1931 IH: To amend the Federal Reserve Act to require the

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1931
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Reserve Act to require the
		  production of Federal reserve notes in a manner which enables an individual who
		  is blind to determine the denomination of each such note, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Catherine Skivers Currency for All Act.
		2.Distinctive
			 features required for each Federal reserve note denomination
			(a)In
			 generalSection 16 of the
			 Federal Reserve Act (12 U.S.C. 418) is amended in the 8th undesignated
			 paragraph—
				(1)by striking
			 In order to furnish suitable notes for circulation and inserting
			 the following:
					
						(h)Engraving of
				plates; denomination and form of notes
							(1)In
				generalIn order to
				furnish suitable notes for
				circulation
							;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Distinctive
				features for various denominationsBefore being put into
				circulation, each Federal reserve note the denomination of which is $50 or less
				shall be trimmed in the manner required under this paragraph so as to make the
				denomination of such note recognizable to an individual who is blind:
							(A)All 4 corners of
				each $1 Federal reserve note.
							(B)3 corners of each $2 Federal reserve
				note.
							(C)Upper left-hand and lower right-hand
				corners of each $5 Federal reserve note.
							(D)Upper left-hand and upper right-hand
				corners of each $10 Federal reserve note.
							(E)Upper left-hand and lower left-hand corner
				of each $20 Federal reserve note.
							(F)1 corner of each $50 Federal reserve
				note.
							.
				(b)Effective
			 dateParagraph (2) of section
			 16(h) of the Federal Reserve Act (as added by subsection (a) of this section)
			 shall apply to each Federal reserve note the denomination of which is $50 or
			 less which is put into circulation after the end of the 90-day period beginning
			 on the date of the enactment of this Act.
			
